Judgment of the court of appeals vacated. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, vacated because the court finds *416that the court of appeals did not acquire jurisdiction of the said cause, there never having been any final order or judgment in the court of common pleas.
It is further ordered and adjudged that this cause be remanded to the court of common pleas with instructions to proceed according to law to assess the amount of damages in favor of the plaintiff against the defendant.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.